UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7824


ADIB EDDIE RAMEZ MAKDESSI, a/k/a Eddie Makdessi,

                    Petitioner - Appellant,

             v.

BRYAN WATSON, Warden of Wallens Ridge State Prison,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:09-cv-00214-MHL)


Submitted: May 20, 2021                                           Decided: May 25, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adib Eddie Ramez Makdessi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Adib Eddie Ramez Makdessi appeals the district court’s order construing his Fed.

R. Civ. P. 60(b), (d) motion for relief from judgment as an unauthorized, successive 28

U.S.C. § 2254 petition and dismissing it for lack of jurisdiction. * Our review of the record

confirms that the district court properly construed Makdessi’s motion as a successive

§ 2254 petition over which it lacked jurisdiction because he failed to obtain prefiling

authorization from this court. See 28 U.S.C. § 2244(b)(3)(A); McRae, 793 F.3d at 397-

400. Accordingly, we affirm the district court’s order.

       Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003), we construe Makdessi’s notice of appeal and informal brief as an application

to file a second or successive § 2254 petition. Upon review, we conclude that Makdessi’s

claims do not meet the relevant standard. See 28 U.S.C. § 2244(b)(2). We therefore deny

authorization to file a successive § 2254 petition. Finally, we deny Makdessi’s motion for

the appointment of counsel and an evidentiary hearing.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




       *
          A certificate of appealability is not required to appeal the district court’s
jurisdictional categorization of a Rule 60 motion as an unauthorized, successive habeas
petition. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                             2